Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         07-APR-2021
                                                         09:19 AM
                                                         Dkt. 3 OGAC
                          SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI‘I


                          STATE OF HAWAI‘I,
                   Respondent/Plaintiff-Appellee,

                                 vs.

RALPH CURTIS RIVEIRA, JR., also known as Ralph C. Riveira, Jr.,
                Petitioner/Defendant-Appellant,


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-XX-XXXXXXX; CASE NO. 1PC121001439)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
  (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins JJ.)

          Petitioner/Defendant-Appellant Ralph Curtis Riveira,
Jr., also known as Ralph C. Riveira, Jr.’s application for writ
of certiorari filed on March 1, 2021, is hereby accepted and
will be scheduled for oral argument.    The parties will be
notified by the appellate clerk regarding scheduling.
          DATED:   Honolulu, Hawaiʻi, April 7, 2021.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Michael D. Wilson

                                /s/ Todd W. Eddins